Citation Nr: 0613214	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1968, and had unverified membership in the Army Reserve 
National Guard of Arkansas.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the veteran's claim seeking 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

The veteran's claim was remanded by the Board in April 2005.  
In the April 2005 document, the Board denied a claim of 
service connection for a skin disorder.  

In the April 2005 remand, the Board referred the issues of 
service connection for neuropathy of the feet and erectile 
dysfunction (both from diabetes) to the RO for appropriate 
action.  These issues are again referred to the RO for such 
action.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in November 2004.  


FINDINGS OF FACT

1.  The veteran's hypertension began after service and is not 
the result of a disease or injury in service.  

2.  The veteran's hypertension is not due to his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in active service and is not 
proximately due to, or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
March 2002 before the initial adjudication in July 2002.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the March 2002 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that to support 
the claim for service-connected compensation benefits, the 
evidence must show medical evidence of a current disability 
as well as evidence showing a connection between your high 
blood pressure and your Type II diabetes caused by Agent 
Orange.  

Although the veteran was not informed of the information and 
evidence necessary to prove his claim on a direct basis, it 
is pointed out that the veteran has never argued his claim on 
a direct or presumptive basis.  Rather, his claim has always 
been one of secondary service connection.  

In addition, in an April 2005 letter, the RO informed the 
veteran in the letter about the information and evidence that 
VA would seek to provide including obtaining medical evidence 
kept by VA and any other federal government agency, and 
requesting private treatment records if the veteran completed 
a release form.  

Also, in the April 2005 letter, the RO informed the veteran 
about the information and evidence he was expected to 
provide.  Specifically, the RO told the veteran that he 
should complete a VA Form 21-4142 showing where he received 
private treatment, as well as describe where he had received 
VA treatment so that VA could request them from the person or 
agency that had them.  

Since the RO provided the veteran with a letter which met the 
second and third notification requirements of the VCAA in 
April 2005, prior to readjudicating his claim in a 
supplemental statement of the case (SSOC), the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  In this regard, the Board 
notes that, while certain notice provided to the veteran was 
not given prior to the first AOJ adjudication of the claim, 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claim was readjudicated in an SSOC 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, and he has 
taken full advantage of these opportunities, submitting 
evidence and numerous pages of argument over the years in 
support of his claim.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise the essential fairness of 
the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, 19 Vet.App. at 
493, and the Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Background

Service medical records do not show treatment for or 
diagnoses of hypertension.  At the veteran's separation 
examination in April 1968, his blood pressure was 120/84.  

VA treatment records were submitted from 1999 to 2001.  They 
show that the veteran was seen for elevated blood pressure 
without hypertension in February 1999.  

In a May 2002 rating decision, service connection was granted 
for diabetes mellitus, type II.  

The veteran underwent a VA examination in April 2002.  He was 
diagnosed with type 2 diabetes, and essential hypertension 
unrelated to diabetes.  The examiner noted that the veteran 
had been hypertensive for about 3 years, and was on Terazosin 
at bedtime.  

The veteran underwent a VA examination in January 2006.  The 
examiner noted that the veteran had been diagnosed as having 
hypertension approximately in 1999.  Diagnoses were Type II 
diabetes mellitus and essential hypertension unrelated to the 
veteran's diabetes mellitus.  The examiner commented that the 
veteran was diagnosed as having both diabetes mellitus and 
hypertension within a few months of each other.  He noted 
that the veteran had normal renal function until November 
2004.  The examiner commented that the veteran's azotemia 
probably contributed to both the veteran's diabetes and his 
hypertension, and it would be difficult to say which was 
contributing most to his mild renal insufficiency.  

The examiner opined that the veteran had essential 
hypertension that was not related to his diabetes.  He stated 
that diabetes did not usually cause hypertension, unless 
people had renal artery stenosis or severe renal impairment, 
neither of which the veteran had, so he opined that the 
veteran's essential hypertension was unrelated to the 
veteran's diabetes.  He also opined that the veteran's 
hypertension had not been aggravated or accelerated by his 
diabetes, even though it had been more difficult to control 
in recent years.  He felt this was just due to the natural 
history of the veteran's hypertension.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
cardiovascular-renal disease, including hypertension, 
manifests to a degree of 10 percent or more within one year 
of leaving service, such disability shall be granted service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2005).  

The rating schedule provides for a 10 percent rating when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; or the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2005).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's primary contention is that his hypertension is 
secondary to his service-connected diabetes mellitus.  
However, consideration will first be given as to whether the 
veteran is entitled to service connection on direct and 
presumptive bases.  Although the evidence shows that the 
veteran currently has hypertension, the veteran's service 
medical records from his period of service between 1966 and 
1968 do not show that he was diagnosed with or treated for 
hypertension.  At the veteran's separation examination, his 
blood pressure was 120/84.  Furthermore, the evidence does 
not show that the veteran developed hypertension to a degree 
of 10 percent or more within one year of leaving service.  
The evidence also does not show that the veteran was 
diagnosed with hypertension during his periods of service 
while in the National Guard.  The first documented evidence 
of elevated blood pressure is not until 1999, more than 30 
years after service.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's hypertension and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Because of this long gap of time after 
service, the veteran's claim must be denied on both a direct 
and presumptive basis.  

Regarding the veteran's claim for secondary service 
connection, a VA examiner opined in January 2006 that the 
veteran's service-connected diabetes did not cause his 
hypertension.  He also opined that the service-connected 
diabetes did not aggravate the veteran's hypertension.  He 
provided reasons for his opinion.  Specifically, he stated 
that diabetes did not usually cause hypertension, unless 
people had renal artery stenosis or severe renal impairment, 
neither of which the veteran had.  

Although the veteran asserts that his hypertension is related 
to his service-connected diabetes mellitus, as a layperson, 
the veteran is not competent to provide evidence that 
requires medical knowledge, such as linking his hypertension 
to a specific cause.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

As the record includes no other medical opinion regarding the 
etiology of the veteran's hypertension than the VA opinion 
discussed above, the veteran's claim must also be denied when 
it is considered on a secondary basis.  

In light of the fact that the evidence does not show that the 
veteran developed hypertension in service, or within one year 
of leaving service, as well as the fact that a VA examiner 
opined that veteran's hypertension was not caused by or 
aggravated by the service-connected diabetes mellitus, the 
preponderance of the evidence is deemed to be against the 
veteran's claim for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  38 U.S.C.A §5107 (West 2005)


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
is denied.  




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


